EXHIBIT 10.1

SETTLEMENT AGREEMENT AND RELEASE

This settlement Agreement and Release (the “Settlement and Release”) is made and
entered into this 18th day of March, 2008, by and between Pro-Fac Cooperative,
Inc. (“Pro-Fac”), and Bay Valley Foods, LLC, (“BVF”), and is as follows:

     WHEREAS, Pro-Fac and BVF (as successor in interest to Dean Pickle and
Specialty Products Company) have entered into certain agreements with respect to
Pro-Fac’s providing raw product supply (pickling cucumbers), including without
limitation that the Raw Product Supply Agreement dated January 1, 2005
(collectively the “Agreements”); and.

     WHEREAS, the parties have agreed that the Agreements should be terminated;

     NOW, THEREFORE, in consideration of the foregoing and the agreements and
obligations herein, it is hereby agreed as follows:

     1.     No later than April 15, 2008, BVF will make a one time lump sum
payment in the amount of $1,380,625.00 (one million, three hundred eighty
thousand, six hundred twenty five dollars) to Pro-Fac in full and final
settlement of all obligations and claims arising in any way from the Agreements,
including without limitation any claims for failure to purchase any minimum
quantities.

     2.       The parties hereby confirm that the Agreements are terminated in
their entirety as of the date of this Settlement Agreement and Release, and
notwithstanding anything to the contrary in the Agreements the parties shall
have no obligations thereunder or otherwise except as provided in this
Settlement and Release.

     3.       Pro-Fac and its affiliates, subsidiaries, parent, divisions,
members, successors, and their present and former officers, directors,
employees, agents and representatives, hereby release and discharge BVF, and its
affiliates, subsidiaries, parent, divisions, members, successors, predecessors,
and their present and former officers, directors, employees, agents, and
representatives from all obligations (contractual or otherwise), torts, claims,
liabilities, damages, losses, actions and causes of action, known or unknown,
which exist now or which may arise in the future which in any way relate to or
arise out of the Agreements.

     4.       BVF and its affiliates, subsidiaries, parent, divisions, members,
successors, and their present and former officers, directors, employees, agents
and representatives, hereby release and discharge Pro-Fac, and its affiliates,
subsidiaries, parent, divisions, members, successors, predecessors, and their
present and former officers, directors, employees, agents, and representatives
from all obligations (contractual or otherwise), torts, claims, liabilities,
damages, losses, actions and causes of action, known or unknown, which exist now
or which may arise in the future which in any way related to or arise out of the
Agreements.

--------------------------------------------------------------------------------



     5.       Both parties agree not to disclose the existence of this
Settlement and Release or the terms and conditions contained herein to any third
party.

     6.       This written Settlement and Release constitutes the entire
agreement between the parties with respect to the Agreements, and supersedes all
prior agreements and understandings, oral and written, between the parties.

     7.       The individuals executing this Settlement and Release hereby
warrant that they are authorized on behalf of their respective companies to
execute the same, and that the same is binding on the respective party which
each represents.

IN WITNESS WHEREOF, the parties intending to be legally bound hereby have
executed this Settlement and Release on the day and year first above written.

PRO-FAC COOPERATIVE, INC.    BAY VALLEY FOODS, LLC    /s/ Stephen R. Wright   
/s/ Joe Coning        Stephen R. Wright    Joe Coning  By    By        General
Manager & CEO    President  Title    Title        03/26/2008     


--------------------------------------------------------------------------------